Citation Nr: 0218042	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  01-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for dependent 
edema of the left foot with a history of swelling and 
numbness.

2.  Entitlement to a compensable evaluation for dependent 
edema of the right foot with a history of swelling and 
numbness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to July 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the VARO in 
Winston-Salem, North Carolina.


REMAND

In his VA Form 9 (substantive appeal) received in January 
2001, the veteran indicated that he wanted a hearing 
before a member of the Board at the RO (i.e. a Travel 
Board hearing).  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  In correspondence 
postmarked October 15, 2002, the veteran requested that 
his October 23, 2002, Travel Board hearing be rescheduled, 
inasmuch as he had not had sufficient opportunity to 
prepare his evidence for appeal.  The veteran did not 
report for the Travel Board hearing scheduled on October 
23, 2002. The case must therefore be remanded to the RO 
for the scheduling of a Travel Board hearing.

Accordingly, the case is REMANDED for the following 
action:

The RO should schedule the veteran for 
a Travel Board hearing, and so inform 
the veteran in a timely manner.  After 
the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



